Case 6:20-cv-01083-ADA Document 34-9 Filed 08/16/21 Page 1 of 4




                     EXHIBIT 6
OS8800-CMM - Alcatel Os8800 Chassis Management Module (Refurbi...          https://directmacro.com/os8800-cmm-alcatel-os8800-chassis-manageme ...
                            Case 6:20-cv-01083-ADA Document 34-9 Filed 08/16/21 Page 2 of 4
               COVID-19 INFORMATION: We're delivering online orders. For priority shipping. Click here to CONTACT US

                                                       .CbllRs://directmacro.com/contact/)


        direct                  m     a c r o-(bnRs://directmacro.com/).



          --           Enter model number or key      IQ I
                       Home (httRs:lldirectmacro.com/). / OS8800-CMM -Alcatel Os8800 Chassis Management Module (Refurbished}




        OS8800-CMM - Alcatel Os8800 Chassis Management Module (Refurbished)

        Availability                        IN STOCK
        Part#                               0$8800-CMM
        Manufacturer                        Alcatel-Lucent
        Weight                              8 LBS
        Condition                           Refurbished
        Payment                             \/ISA              D<SC<lV..
                                                                ~




        $1,149.94
        [Qty   l   1                ADDTOCART
                                                                                                    LET'S CHAT WITH US


                    Expert Team Support
                                Live Chat



1 of3                                                                                                                     8/9/2021, 9:57 AM
                                                                                                                 WSOU-AR1STA00001763
OS8800-CMM - Alcatel Os8800 Chassis Management Module (Refurbi...     https://directmacro.com/os8800-cmm-alcatel-os8800-chassis-manageme ...
                        Case 6:20-cv-01083-ADA Document 34-9 Filed 08/16/21 Page 3 of 4
                    (855)           .
                     _    O .(tel.855-483-781 O)
                  483 781


            Request a bulk quantity of OS8800-CMM




                            SUBMIT

              We Accept PO's from Fortune 1000
              Companies, Government Agencies,
              Defense, Universities and schools.




            Product Overview        Technical Sgecs         Reviews         Warranty


        OS8800-CMM - Alcatel Os8800 Chassis Management Module {Refurbished)




        About Direct Macro
        About Us (httgs://directmacro.com/about-us)_
        Blog_(httgs://directmacro.com/blog)_
        Terms and Conditions (httgs://directmacro.com/terms)_
        Privacy Policy (httgs://directmacro.com/grivacy.::golicy).
        Warranty (httgs://directmacro.com/warranty)_


        Customer Service
        My Account (httgs://directmacro.com/customer/account)
        How To Buy (httgs://directmacro.com/how-to-buy)_
        Return Policy (httgs://directmacro.com/return golicy).
        RMA (httgs://directmacro.com/rma)
        Shigging Methods (httgs://directmacro.com/shii:1ging-methods)_

2 of3                                                                                                                8/9/2021, 9:57 AM
                                                                                                            WSOU-AR1STA00001764
OS8800-CMM - Alcatel Os8800 Chassis Management Module (Refurbi...   https://directmacro.com/os8800-cmm-alcatel-os8800-chassis-manageme ...
                        Case 6:20-cv-01083-ADA Document 34-9 Filed 08/16/21 Page 4 of 4
        Contact Us (httRs://directmacro.com/contact).


        Contact Us
        700 S. Rosemary Ave, Suite 204-118
        West Palm Beach, FL 33401 USA




        Purchasing
        Hours: M-F 9:00 am to 5:00 pm EST
        orders@directmacro.com (mailto:orders@directmacro.com).

        Technical Support
        Hours: M-F 9:00 am to 5:00 pm EST
        SURROrt@directmacro.com (mailto:SURROrt@directmacro.com).
        (855) 483-7810



        Direct Macro© 2020. All Rights Reserved.

        _(bllgs://www.sho12geram~roved.co VISA                      DISC VER
                                                                      ~
        /reviews/directmacro.com/)




3 of3                                                                                                              8/9/2021, 9:57 AM
                                                                                                          WSOU-AR1STA00001765
